DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  in both claims, the phrase “ “B” fold “ should be amended to read -- B-shaped fold --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetor et al. (US 2014/0225341).
In Re claims 1 and 10, Vetor et al. disclose an air spring assembly (fig. 4) and method of manufacture, comprising: providing a bellows (200); and providing an outer ring (hoop 234) containing an embedded cord (see fig. 5) around the bellows to define a constrained portion (see circled 5 in fig. 4) to establish a B-shaped fold in the bellows (see fig. 4); and encasing the cord in rubber material (see thin rubber strip on right-hand side of hoop 234 in fig. 5).
In Re claims 2, 4, 7, 11, and 16, see rubber wall (206) and thin rubber strip on the right-hand side of the hoop (234) in fig. 5.
In Re claims 3 and 12, see par. 0032 which discloses the use of a non-metallic material.
In Re claim 4, the hoop is embedded, and therefore vulcanized into the bellows (see Abstract and fig. 5).
In Re claims 5 and 14, the elasticity of the hoop is clearly less than the bellows so as to form a B-shaped fold (see fig. 4).
In Re claims 6 and 15, see constrained diameter (see circled 5 in fig. 4).
In Re claims 8 and 13, see par. 0004 which discloses the use of a woven cord.
In Re claim 9, the formed bellows is understood to comprise a single unitary part.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS W IRVIN/Primary Examiner, Art Unit 3657